Order entered May 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01708-CV

                                HAL RACHAL, JR., Appellant

                                               V.

                            LETKIEWICZ & FOSTER, Appellee

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-09-2413-2

                                           ORDER
       Before the Court is appellant’s April 22, 2013 motion for an extension of time to file a

reply brief. Appellant requests a sixty day extension of time. We GRANT the motion to the

extent that appellant shall file a reply brief on or before Monday, June 3, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE